Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 1 of 58




                 EXHIBIT B
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 2 of 58




Stephen E. W. Hale (5285)                    John W. Mackay (6923)
Bentley J. Tolk (6665)                       Brett L. Tolman (8821)
PARR BROWN GEE & LOVELESS                    RAY QUINNEY & NEBEKER P.C.
101 South 200 East, Suite 700                36 South State Street, Suite 1400
Salt Lake City, Utah 84111                   Salt Lake City, Utah 84111
Telephone: (801) 532-7840                    Telephone: (801) 532-1500
Facsimile: (801) 532-7750                    Facsimile: (801) 532-7543
btolk@parrbrown.com                          jmackay@rqn.com
shale@parrbrown.com                          btolman@rqn.com

Thomas E. Lavender III (pro hac vice
forthcoming)
Kristopher R. Alderman (pro hac vice
forthcoming)
FISHER BROYLES, LLP
945 East Paces Ferry Road, Suite 2000
Atlanta, Georgia 30326
Telephone: (404) 400-4500
Facsimile: (404) 596-8887
ted.lavender@fisherbroyles.com
kris.alderman@fisherbroyles.com

Attorneys for Defendant ELAP Services, LLC


                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



IHC HEALTH SERVICES, INC., a non-profit              ELAP’S OBJECTIONS AND
Utah corporation,                                   RESPONSES TO PLAINTIFF’S
                                                  FIRST CONTINUING DISCOVERY
       Plaintiff,                                        REQUESTS AND
                                                       INTERROGATORIES
v.

ELAP SERVICES, LLC, a limited liability          Case No. 2:17-cv-01245-JNP-EJF
company,
                                                 Judge Jill N. Parrish
       Defendant.
                                                 Magistrate Judge Evelyn J. Furse
      Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 3 of 58




         Pursuant to the Court’s Order Granting Stipulated Motion to Extend Response Time to

Plaintiff’s First Set of Written Discovery Requests (ECF No. 42), Defendant ELAP Services,

LLC (“ELAP”) provides its written responses and objections to Plaintiff’s First Continuing

Discovery Requests and Interrogatories.

                                INTRODUCTORY STATEMENT

         All responses set forth herein are made without in any way waiving or intending to

waive, but to the contrary, intending to preserve and preserving:

    1. All questions as to competency, materiality, relevancy, privilege and admissibility as

evidence for any purpose in any subsequent proceeding or the trial of this or any other action;

    2. The right to supplement and/or amend these responses based upon the recollection of

persons presently unavailable or the discovery of additional documents and the adducement of

deposition and documentary information during discovery, and after a thorough review of

materials that may come into answering defendant’s possession -- which may contain

information potentially responsive to certain of Plaintiff’s Interrogatories;

    3. The right to object on any ground to the use of any of these answers, or the subject matter

thereof, in any subsequent proceeding or the trial of this or any other action;

    4. The right formally to move in this Court for an order coordinating discovery; and

    5. The right to object on the ground that the Interrogatory is vague and ambiguous and

incapable of a response as phrased.

         Defendant affirmatively states that it has not fully completed discovery in this action.

Accordingly, all responses contained herein are based upon such information and documents that

are presently available and specifically known to Defendant and its counsel and discloses only


                                                  2
4830-5829-4661
      Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 4 of 58




those contentions that presently occur to Defendant. In further answering, Defendant

affirmatively states that it does not purport to state herein anything more than information

personally known to, discovered by, or appreciated by Defendant and its counsel at this time.

                 DESIGNATION OF THESE RESPONSES AND OBJECTIONS
                         AS CONFIDENTIAL INFORMATION

         Pursuant to the Court’s Standard Protective Order, ELAP hereby designates all of these

responses and objections to Plaintiff’s Interrogatories, Requests for Production, and Requests for

Admission (i.e., all responses and objections to Plaintiff’s First Continuing Discovery Requests

and Interrogatories), and all of the information and content contained in Attachments 1-4

referenced below and accompanying these responses and objections, as Confidential

Information.

                                    GENERAL OBJECTIONS

         ELAP’s responses to the following discovery requests and interrogatories are made

subject to and without waiver of the following general objections.

         GENERAL OBJECTION NO. 1: ELAP objects to each and every of the following

discovery requests and interrogatories, including each and every definition, introduction, and

instruction thereto, and each of them, to the extent that and insofar as it attempts to impose

requirements or obligations on ELAP beyond those imposed by the Federal Rules of Civil

Procedure and/or the local rules.

         GENERAL OBJECTION NO. 2: ELAP objects to each and every of the following

discovery requests and interrogatories to the extent they seek production of documents or other

information protected by the attorney-client privilege, the work-product doctrine, or trial

preparation materials protected under Rule 26(b)(5) of the Federal Rules of Civil Procedure, or

                                                 3
4830-5829-4661
      Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 5 of 58




any other valid privilege, and ELAP reserves the right to withhold any such privileged

information or documents.

         GENERAL OBJECTION NO. 3: ELAP objects to each and every of the following

discovery requests and interrogatories to the extent they are duplicative of, or seek duplicate,

documents and other information previously provided by any of the parties or equally available

to Plaintiff through, for example, public records or third parties, or documents in the possession,

custody, or control of Plaintiff.

         By providing these responses, ELAP does not intend to waive, and hereby expressly

reserves, any and all evidentiary objections, including without limitation objections to

competency, relevancy, materiality, and admissibility.

         All of the following responses to the following discovery requests and interrogatories

shall be deemed to incorporate by reference the foregoing General Objections.

                                     INTERROGATORIES

         INTERROGATORY NO. 1: Identify all ELAP Plans located in Utah or Idaho, having

an address in Utah and/or Idaho, or that provides care benefits to employees of an employer that

ELAP knows has business operations in Utah and/or Idaho.

         RESPONSE TO INTERROGATORY NO .1: Defendant objects because this

interrogatory is vague and ambiguous. Specifically, the definitions contained in Plaintiff’s First

Continuing Discovery Requests and Interrogatories define “ELAP Plans” as, among other things,

a Plan established by an employer that has business operations in Utah or Idaho or has covered

employees residing in Utah or Idaho; the interrogatory then goes on to seek the identity of such

ELAP Plans that have an address in Utah or Idaho or provides benefits to employees of an


                                                 4
4830-5829-4661
      Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 6 of 58




employer that ELAP knows has business operations in Utah or Idaho. Thus, the definitions and

the limitations in the interrogatory are redundant, confusing, and perhaps conflicting. Defendant

further objects because the interrogatory, when read in context of the accompanying definitions,

is compound; duplicative of other requests; and not relevant to any party's claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Attachment 1 contains a list of health plans

that have hired ELAP to audit claims in Utah or Idaho over the last 10 years.

         INTERROGATORY NO. 2: Identify all Members either having an address in Utah

and/or Idaho, or that are affiliated with an employer known to ELAP to have business operations

in Utah and/or Idaho.

         RESPONSE TO INTERROGATORY NO. 2: Defendant objects because this

interrogatory is vague and ambiguous. Specifically, the definitions contained in Plaintiff’s First

Continuing Discovery Requests and Interrogatories define “Member” to include only individuals

covered by an “ELAP Plan,” which is in turn defined to include only Plans that, among other

things, are established by an employer that has business operations in Utah or Idaho or has

covered employees residing in Utah or Idaho; however, the interrogatory seeks identities of

Members either having an address in Utah or Idaho or affiliated with an employer known by

ELAP to have business operations in Utah or Idaho. Thus, the definitions and limitations within

the interrogatory are redundant, confusing, and perhaps conflicting. Defendant further objects


                                                  5
4830-5829-4661
      Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 7 of 58




because the interrogatory, when read in context of the accompanying definitions, is compound;

duplicative of other requests; and not relevant to any party's claim or defense and proportional to

the needs of the case, considering the importance of the issues at stake in the action, the amount

in controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant does not have information

concerning all “Members,” as defined by Plaintiff; however, Attachment 2 lists all individuals

known to Defendant who are covered by ELAP Plans, as Defendant understands the definitions

supplied by Plaintiff.

         INTERROGATORY NO. 3: For each year from January 1, 2011 to present, identify all

Members whom ELAP knows to have received health care from Intermountain for whom ELAP

acted as the dedicated decisionmaker and/or ERISA fiduciary of the Member’s Plan in

connection with determining the Plan’s payment, whether in whole or in part, to Intermountain.

Please include in your response the name of the Plan(s) associated with each Member identified.

         RESPONSE TO INTERROGATORY NO. 3: Defendant objects because this

interrogatory is vague and ambiguous. Specifically, the definitions contained in Plaintiff’s First

Continuing Discovery Requests and Interrogatories define “Member” to include only individuals

covered by an “ELAP Plan,” which is in turn defined to include only Plans for which, among

other things, ELAP acts or has acted as a designated 1 decisionmaker and/or ERISA fiduciary; the


1
  In its discovery requests, Plaintiff uses the phrase “dedicated decisionmaker,” whereas ELAP does not use that
term but rather uses the term “designated decisionmaker.” Defendant believes this is an oversight by Plaintiff and
simply uses the correct terminology, i.e., designated decisionmaker, as if Plaintiff had done the same.

                                                          6
4830-5829-4661
      Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 8 of 58




interrogatory seeks the identity of Members for whom ELAP acted as the designated

decisionmaker. The definitions together with the text of the interrogatory are redundant,

confusing, and perhaps conflicting. Defendant further objects because the interrogatory, when

read in context of the accompanying definitions, is compound; duplicative of other requests; and

not relevant to any party’s claim or defense and proportional to the needs of the case, considering

the importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit. Finally, ELAP objects because Plaintiff has equal or greater access to the

information requested.

         Subject to and without waiving any objection, Attachment 3 contains a list of all patients

covered by ELAP Plans whom ELAP knows received health care at Plaintiff’s facilities since

January 1, 2011.

         INTERROGATORY NO. 4: For all Members identified in Interrogatory No. 3,

identify the total amount of Intermountain’s billed charges for each year since January 1, 2011.

         RESPONSE TO INTERROGATORY NO. 4: Defendant objects on the same bases

asserted in response to Interrogatory No. 3.

         Subject to and without waiving any objection, Attachment 3 contains the total amount of

Intermountain’s billed charges for each claim under the columned titled “Billed Charges” and the

date the goods and services were provided under the column titled “DOS Start.”




                                                  7
4830-5829-4661
      Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 9 of 58




          INTERROGATORY NO. 5: For all Members identified in Interrogatory No. 3,

identify the total dollar amount ELAP has directed ELAP Plans to pay Intermountain for the

health care rendered to those Members for each year since January 1, 2011.

          RESPONSE TO INTERROGATORY NO. 5: Defendant objects on the same bases

asserted in response to Interrogatory No. 3.

          Subject to and without waiving any objection, Attachment 3 contains the total dollar

amount ELAP recommended the plan pay to Intermountain for each claim under the column

titled “ACL” and the date the goods and services were provided under the column titled “DOS

Start.”

          INTERROGATORY NO. 6: For all Members identified in Interrogatory No. 3,

identify the total patient cost-sharing amounts (including, coinsurance, copayments,

deductibles, etc.) that Members have paid Intermountain for health care rendered to such

Members for each year since January 1, 2011.

          RESPONSE TO INTERROGATORY NO. 6: Defendant objects on the same bases

asserted in response to Interrogatory No. 3.

          Subject to and without waiving any objection, Defendant does not possess knowledge

sufficient to answer this interrogatory. ELAP is not responsible for determining a patient’s cost-

sharing obligation or ensuring the patient satisfies his cost-sharing obligation. Accordingly,

Defendant is not in possession of the information requested.

          INTERROGATORY NO. 7: For all Members identified in Interrogatory No. 3,

identify the total amount ELAP understands or believes Intermountain has sought to collect from

such Members through balance-billing for health care rendered to such Members by


                                                  8
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 10 of 58




Intermountain for each year since January 1, 2011.

         RESPONSE TO INTERROGATORY NO. 7: Defendant objects on the same bases

asserted in response to Interrogatory No. 3.

         Subject to and without waiving any objection, the following table contains the total

amount ELAP believes Intermountain sought to collect from Members through balance bills for

health care goods and services provided each year since January 1, 2011:

 Year                                                Total Amount of Balance Bills
 2011                                                $6,585.83
 2012                                                $17,001.05
 2013                                                $272,673.80
 2014                                                $368,508.57
 2015                                                $1,161788.29
 2016                                                $1,461,189.59
 2017                                                $738,851.85
 2018                                                $341,783.47


         INTERROGATORY NO. 8: For all Members identified in Interrogatory No. 3,

identify the amount ELAP understands or believes to be the difference between Intermountain’s

billed charges and the amount ultimately paid to Intermountain after applying Plan payments,

Member payments (including, patient cost-sharing), and any other discounts authorized by

Intermountain (e.g., self-pay discounts, prompt-pay discounts, financial assistance) for each year

since January 1, 2011.

         RESPONSE TO INTERROGATORY NO. 8: Defendant objects on the same bases

asserted in response to Interrogatory No. 3.

         Subject to and without waiving any objection, Defendant does not possess the

information requested. Specifically, ELAP is not responsible for determining the patients’ cost-



                                                 9
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 11 of 58




sharing obligations or ensuring they have satisfied them; ELAP is not responsible for

determining the amount of the Allowable Claim Limits (ACL) for which the health plan, as

opposed to the patient, is responsible to pay and ELAP does not maintain a record of health plan

payments; and ELAP is not responsible for and does not maintain a record of discounts

authorized by Intermountain. The amount of the difference between Intermountain’s billed

charges and the ACL for each year since January 1, 2011 can be determined from Attachment 3

by subtracting the amount in the column titled “ACL” from the amount in the column titled

“Billed Charges.”

         INTERROGATORY NO. 9: Identify the Third Party Administrator for each ELAP

Plan for which ELAP acts as the dedicated decisionmaker and/or ERISA fiduciary.

         RESPONSE TO INTERROGATORY NO. 9: Defendant objects because this

interrogatory is vague and ambiguous. Specifically, the definitions contained in Plaintiff’s First

Continuing Discovery Requests and Interrogatories define “ELAP Plans” as, among other things,

a Plan for which ELAP is the designated decisionmaker; the interrogatory then goes on to seek

the identity of Third Party Administrators (TPAs) for each ELAP Plan for which ELAP acted as

the designated decisionmaker. Thus, the definitions and the limitations in the interrogatory are

redundant, confusing, and perhaps conflicting. Defendant further objects because the

interrogatory, when read in context of the accompanying definitions, is compound; duplicative of

other requests; and not relevant to any party's claim or defense and proportional to the needs of

the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the




                                                 10
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 12 of 58




importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Attachment 1 identifies the TPAs for each

ELAP Plan. In Attachment 1, the following abbreviations stand for the following TPAs:

 Abbreviation              TPA
 MBA                       MBA Benefit Administrators, Inc.
 CORE                      CoreSource
 EMBS                      EBMS, Inc.
 GPA                       Group & Pension Administrators, Inc.
 BAS                       Benefit Administrative Systems


         INTERROGATORY NO. 10: Identify all ELAP Plans and/or Members who have

communicated with ELAP or a Plan administrator (including any Third-Party Administrator)

concerning balance billing by Intermountain. If you elect to respond to this interrogatory

pursuant to Federal Rule of Civil Procedure 33(d), include all responsive Communications.

         RESPONSE TO INTERROGATORY NO. 10: Defendant objects to this request to the

extent it seeks to impose an obligation upon Defendant to obtain responsive documents not

within its possession, custody, or control, i.e., communications between third parties, including

ELAP Plans, Members, and Plan administrators. Defendant further objects because the

interrogatory, when read in context of the accompanying definitions, is compound; duplicative of

other requests; and not relevant to any party's claim or defense and proportional to the needs of

the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.


                                                 11
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 13 of 58




         Subject to and without waiving any objection, Attachment 4 contains a list of all balance

bills received by Members from Intermountain.

         INTERROGATORY NO. 11: For the period between January 1, 2011 and December

31, 2017, identify the amount of money ELAP has spent each year to defend Members from the

collection of balance billing by Intermountain.

         RESPONSE TO INTERROGATORY NO. 11: Defendant objects because this

interrogatory is vague and ambiguous. Defendant further objects because the interrogatory is not

relevant to any party's claim or defense and proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.

         Subject to and without waiving any objection, Defendant does not possess the

information necessary to answer this interrogatory.

         INTERROGATORY NO. 12: For the period since January 1, 2013 to present, identify

the number of times an ELAP has conducted an audit or re-pricing of a health care provider’s bill

on behalf of a Plan regardless of where the Plan, the provider, or the member resides.

         RESPONSE TO INTERROGATORY NO. 12: Defendant objects because this

interrogatory is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery


                                                  12
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 14 of 58




outweighs its likely benefit.

         Subject to and without waiving any objection, ELAP has audited 633,131 health care

providers’ bills since January 1, 2013.

         INTERROGATORY NO. 13: For the period since January 1, 2013 to present, identify

the number of times an ELAP audit or re-pricing of a health care provider’s bill has resulted in a

determination that a Plan should pay more than the health care provider’s bill regardless of

where the Plan, the provider, or the member resides.

         RESPONSE TO INTERROGATORY NO. 13: Defendant objects because this

interrogatory is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, since January 1, 2013, ELAP’s audits have

yielded an ACL greater than or equal a health care provider’s billed charges 20,245 times;

however, these audits have never resulted in a determination that a Plan should pay more than

the health care provider’s billed charges.

         INTERROGATORY NO. 14: For the period since January 1, 2013 to present, identify

the number of times an ELAP audit of a health care provider’s bill has resulted in a

determination that a Plan should pay less than the health care provider’s bill regardless of where

the Plan, the provider, or the member resides.

         RESPONSE TO INTERROGATORY NO. 14: Defendant objects because this


                                                 13
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 15 of 58




interrogatory is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, since January 1, 2013, ELAP’s audits have

yielded an ACL less than the health care provider’s billed charges 626,302 times; most, but not

all, of these audits have resulted in a determination that the Plan should pay less than the health

care provider’s billed charges.

         INTERROGATORY NO. 15: For the period since January 1, 2013 to present, identify

the number of times an ELAP audit of a health care provider’s bill has not resulted in an “Notice

of Adverse Benefits” letter being issued to the health care provider by ELAP, a Plan and/or a

Plan’s Third Party Administrator.

         RESPONSE TO INTERROGATORY NO. 15: Defendant objects because this

interrogatory is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, ELAP is not responsible for sending the

Notice of Adverse Benefits Determination letter to health care providers so ELAP is not in

possession of the information necessary to answer this interrogatory.


                                                 14
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 16 of 58




         INTERROGATORY NO. 16: Identify the rate (expressed in percentage terms) at

which health care providers in (1) Utah; (2) Idaho; and (3) other states and territories of the

United States, collectively, accept ELAP-determined payments that are less than the original

billed amount based on Reference Billing or any other means as payment in full.

         RESPONSE TO INTERROGATORY NO. 16: Defendant objects because this

interrogatory is vague and ambiguous. Specifically, the meaning of the word “accept” is unclear

in the context of this interrogatory in that it could mean either (1) not refusing the health plan’s

payment or (2) not seeking to collect any additional amount. Additionally, it is unclear whether

this interrogatory seeks information about the acceptance of payments based on methodologies

other than an audit, e.g., claims paid at negotiated rates. Defendant further objects because this

interrogatory is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, the following percentages represent the

frequency with which health care providers do not seek additional payment beyond the health

plan’s payment and the member’s cost-sharing responsibilities:

    •    Utah: 85.3%

    •    Idaho: 83.9%

    •    Nationally: 86.7%.

         INTERROGATORY NO. 17: Identify all ELAP Plans that have discontinued the use


                                                 15
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 17 of 58




of ELAP’s services for any reason since January 1, 2011.

         RESPONSE TO INTERROGATORY NO. 17: Defendant further objects because this

interrogatory is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, Attachment 1 contains a list of health plans

that have hired ELAP to audit claims in Utah or Idaho over the last 10 years and the column

titled “Active” indicates whether the health plan is a current client of ELAP. Any health plan

with a “No” under the “Active” column discontinued ELAP’s services since January 1, 2011.

         INTERROGATORY NO. 18: Identify all persons involved in answering—and the

preparation thereof—the foregoing interrogatories.

         RESPONSE TO INTERROGATORY NO. 18: Internal counsel for ELAP, external

counsel for ELAP, and Mike Brannan, who is ELAP’s Chief Information Officer.



                                REQUESTS FOR PRODUCTION

         REQUEST FOR PRODUCTION NO. 1: Produce all Documents or tangible evidence

identified in Your Initial Disclosures under Federal Rule of Civil Procedure 26(a) and all

supplements to those disclosures, if any.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 1: Defendant will produce all

documents and tangible evidence identified in its disclosures under Federal Rule of Civil


                                                 16
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 18 of 58




Procedure 26(a), including any supplements.

         REQUEST FOR PRODUCTION NO. 2: Produce all non-privileged documents that

You used or relied upon to answer the foregoing interrogatories.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 2: Defendant incorporates its

objections to each individual interrogatory as set forth above. Defendant further objects to this

request to the extent it seeks documents protected from disclosure by the attorney work product

doctrine or materials prepared in anticipation of litigation or for trial by ELAP or its

representatives.

         Subject to and without waiving any objection, Defendant is not in the possession,

custody, or control of any documents not protected from disclosure either (1) by the attorney

work product doctrine or (2) because they are material prepared in anticipation of litigation or for

trial by ELAP or its representatives. By its terms, the request does not seek non-privileged

documents.

         REQUEST FOR PRODUCTION NO. 3: Produce an organizational chart for ELAP

with sufficient detail to identify custodians of information who may possess information relevant

to this action and/or these discovery requests, or whom otherwise control or regulate electronic

access to such information (e.g., ELAP information-technology personnel).

         RESPONSE TO REQUEST FOR PRODUCTION NO. 3: Defendant objects to this

request because it is vague and ambiguous. Specifically, the request is unclear as to whether it

seeks an organizational chart limited to ELAP’s information technology personnel or whether it

seeks the entire organizational structure of ELAP. Defendant further objects because this request

is not relevant to any party's claim or defense and proportional to the needs of the case,


                                                 17
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 19 of 58




considering the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

          Subject to and without waiving any objection, Defendant will produce an organizational

chart.

          REQUEST FOR PRODUCTION NO. 4: Produce Documents sufficient to identify the

location and architecture of the information technology systems ELAP uses, including ELAP’s

email servers, ELAP’s document storage systems (including any proprietary or publicly available

cloud-based storage systems, etc.), ELAP’s network-based sharing platforms (including, MS

365, SharePoint, OneDrive, etc.), ELAP’s messaging platforms (e.g., Slack, IM, etc.), and any

other components of ELAP’s information technology systems where Documents are or may be

stored.

          RESPONS TO REQUEST FOR PRODUCTION NO. 4: Defendant objects to this

request because it is vague and ambiguous. Specifically, the meaning of the phrase “location and

architecture” is unclear within the context of this request.

          Subject to and without waiving any objection, ELAP will produce documents reflecting

the structure of ELAP’s information technology systems, which reveals the “location and

architecture” of those systems as ELAP understands that phrase.

          REQUEST FOR PRODUCTION NO. 5: Produce Documents sufficient to identify all

Plans with which ELAP contracts that are located in Utah or Idaho.

          RESPONSE TO REQUEST FOR PRODUCTION NO. 5: Defendant objects because


                                                 18
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 20 of 58




this request is vague and ambiguous. Specifically, a Plan does not have a physical location.

Defendant further objects because this request is not relevant to any party's claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Attachment 1 is sufficient to identify

health plans that have hired ELAP to audit claims in Utah or Idaho over the last 10 years.

         REQUEST FOR PRODUCTION NO. 6: Produce Documents sufficient to identify all

Members who reside in Utah or Idaho.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 6: Defendant objects because

this request is overbroad, not relevant to any party's claim or defense, and not proportional to the

needs of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant does not have information

concerning all “Members,” as defined by Plaintiff; however, Attachment 2 lists all individuals

known to Defendant who are covered by ELAP Plans, as Defendant understands the definitions

supplied by Plaintiff.

         REQUEST FOR PRODUCTION NO. 7: For the period January 1, 2011 to present,

produce Documents sufficient to identify all Members who have received health care from


                                                 19
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 21 of 58




Intermountain or whose Plan has received a claim for health care the Member received from

Intermountain.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 7: Defendant objects because

this request is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, Attachment 3 contains a list of all patients

covered by ELAP Plans whom ELAP knows received health care at Plaintiff’s facilities since

January 1, 2011.

         REQUEST FOR PRODUCTION NO. 8: Produce Documents sufficient to identify all

Persons authorized to sell Plans in Utah and/or Idaho for each year since January 1, 2011.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 8: Defendant objects because

this request is vague and ambiguous. Specifically, the word “sell” is confusing and unclear in

context with the Plaintiff’s definition of “Plan.” Defendant objects because this request is not

relevant to any party's claim or defense and proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.

         Subject to and without waiving any objection, Defendant will identify and/or produce


                                                 20
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 22 of 58




documents sufficient to identify all individuals authorized to sell ELAP’s services to health plans

in Utah and/or Idaho.

         REQUEST FOR PRODUCTION NO. 9: For the period from January 1, 2011 to

present, produce Documents sufficient to identify all Third-Party Administrators with whom

ELAP contracts or ELAP otherwise knows to be directly involved in facilitating the

implementation of ELAP Plans.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 9: Defendant objects because

this request is overbroad. Defendant further objects because this request is not relevant to any

party's claim or defense and proportional to the needs of the case, considering the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Attachment 1 contains a list of the TPAs

for all health plans that have hired ELAP to audit claims in Utah or Idaho over the last 10 years.

         REQUEST FOR PRODUCTION NO. 10: For the period January 1, 2011 to present,

produce Documents sufficient to identify the amount of billed charges ELAP understands or

believes Intermountain has sought to collect from ELAP Plan Members.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 10: Defendant objects

because this request is vague and ambiguous. Specifically, the definitions contained in Plaintiff’s

First Continuing Discovery Requests and Interrogatories define “Member” to include only

individuals covered by an “ELAP Plan.” Thus, use of the terms “ELAP Plan” and “Member”

together are redundant and confusing. Defendant further objects because the request, when read


                                                 21
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 23 of 58




in context of the accompanying definitions, is compound; duplicative of other requests; and not

relevant to any party's claim or defense and proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit. Finally, ELAP objects because Plaintiff has equal or greater access to the

information requested.

         Subject to and without waiving any objection, Defendant’s response to Interrogatory 7 is

sufficient to provide the requested information. Defendant will produce documents related to

balance bills from Intermountain to Members sufficient to reveal the amount of money ELAP

understands Intermountain seeks to collect from Members.

          REQUEST FOR PRODUCTION NO. 11: For the period January 1, 2011 to present,

produce Documents sufficient to identify the amounts ELAP has directed ELAP Plans to pay to

Intermountain.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 11: Defendant objects

because the request is duplicative of other requests, not relevant to any party's claim or defense,

and not proportional to the needs of the case, considering the importance of the issues at stake in

the action, the amount in controversy, the parties’ relative access to relevant information, the

parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit. Finally, ELAP objects

because Plaintiff has equal or greater access to the information requested.

         Subject to and without waiving any objection, Attachment 3 provides the ACL


                                                 22
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 24 of 58




determined by ELAP for each Intermountain claim it audited. ELAP will produce documents

related to audits of Intermountain claims.

         REQUEST FOR PRODUCTION NO. 12: For the period January 1, 2011 to present,

produce Documents sufficient to identify the amounts Members have paid to Intermountain as a

result of cost-sharing obligations under a Plan (such as deductibles, copayments, coinsurance,

etc.).

         RESPONSE TO REQUEST FOR PRODUCTION NO. 12: Defendant objects

because this request is not relevant to any party's claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant is not responsible for

determining Member’s cost-sharing obligations under their health plan and does not maintain

such information as a matter of course; however, Defendant sometimes obtains documents

responsive to this request. ELAP will produce documents in its possession responsive to this

request.

         REQUEST FOR PRODUCTION NO. 13: For the period January 1, 2013 to present,

produce all written memorializations of contracts between ELAP and all ELAP Plans.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 13: ELAP will produce

contracts between it and health plans that have hired ELAP to audit claims in Utah or Idaho since

January 1, 2013.


                                                 23
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 25 of 58




         REQUEST FOR PRODUCTION NO. 14: For the period January 1, 2013 to present,

produce all written memorializations of contracts between ELAP and all Third-Party

Administrators who serve or have served any ELAP Plan since January 1, 2011.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 14: Defendant objects

because this request is ambiguous. Specifically, the request sets forth two different time periods,

i.e., “January 1, 2013 to present” and “since January 1, 2011.” Defendant further objects because

this request is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, ELAP will produce contracts between it

and TPAs who serve or have served health plans that hired ELAP to audit claims in Utah or

Idaho since January 1, 2013.

         REQUEST FOR PRODUCTION NO. 15: Produce all Documents concerning all

complaints or communications identified in Interrogatory No. 10.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 15: Defendant incorporates

its objections to Interrogatory 10 as if fully set forth herein. Defendant also objects because this

request is ambiguous. Specifically it seeks documents related to “complaints” identified in

Interrogatory 10, but Interrogatory 10 did not ask ELAP to identify “complaints.” Defendant

further objects because this request is not relevant to any party's claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the


                                                 24
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 26 of 58




action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit. Finally, Defendant objects to

producing attorney-client privileged communications, communications containing attorney work

product, and communications containing materials prepared in anticipation of litigation or for

trial by ELAP or its representatives.

         Subject to and without waiving any objection, ELAP will produce communications

related to balance bills from Intermountain to patients.

         REQUEST FOR PRODUCTION NO. 16: For the period January 1, 2011 to present,

produce all non-privileged communications in your possession, custody or control between or

among ELAP, an ELAP Plan(s), or a Third-Party Administrator and any Members concerning

balance billing for health care provided by Intermountain.

         RESPONSE REQUEST FOR PRODUCTION NO. 16: Defendant objects because

this request is overbroad. Defendant further objects because this request is not relevant to any

party's claim or defense and proportional to the needs of the case, considering the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit. Finally,

Defendant objects because this request is duplicative of other requests.

         Subject to and without waiving its objections, Defendant will produce non-privileged

communications related to balance bills from Intermountain to Members.

         REQUEST FOR PRODUCTION NO. 17: For the period January 1, 2011 to present,


                                                 25
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 27 of 58




produce all transcripts of all depositions and/or trial testimony from each of the following: (1)

Steve Kelly (ELAP CEO); (2) depositions or trial testimony of any representative of ELAP

related to billing for health care provided to members of Plans irrespective of where the members

or the Plans reside; and (3) depositions under Federal Rule of Civil Procedure 30(b)(6) (or its

equivalent in the applicable jurisdiction).

         RESPONSE TO REQUEST FOR PRODUCTION NO. 17: Defendant objects

because this request is not relevant to any party's claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Defendant further objects to producing

responsive documents that are confidential and protected from disclosure by protective orders

and/or confidentiality orders in other cases.

         Subject to and without waiving any objection, Steve Kelly has not been deposed or

testified at trial, no ELAP representative has ever testified at trial, and the only ELAP

representative to provide deposition testimony, Katie O’Leary, did so as a corporate designee.

ELAP will produce responsive deposition transcripts that are not confidential pursuant to a court

order in another case.

         REQUEST FOR PRODUCTION NO. 18: For the period January 1, 2011 to present,

produce all transcripts of all depositions and/or trial testimony from any expert witness engaged

by or for the benefit of ELAP, a Plan, or a member of a Plan concerning ELAP’s business

operations in any manner irrespective of where the members or the Plans reside.


                                                 26
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 28 of 58




         RESPONSE TO REQUEST FOR PRODUCTION NO. 18: No responsive

documents exist.

         REQUEST FOR PRODUCTION NO. 19: Produce all non-privileged electronically

stored Documents, including all Communications or memorializations of Communications in

which ELAP or other Persons participated, concerning Intermountain, including those that

include the words: “Intermountain” or “IHC.” This request is for only those Documents existing

either in hard copy form and/or located on ELAP and/or its employee’s electronic storage

devices (e.g., on- and off-site servers and hard drives) and mobile phones and any other

electronic devices capable of storing Communications.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 19: Defendant objects to

producing responsive documents that constitute attorney-client privileged communications,

attorney work product, or materials prepared in anticipation of litigation or for trial. Defendant

further objects because this request is not relevant to any party's claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, ELAP will produce responsive documents.

         REQUEST FOR PRODUCTION NO. 20: For the period January 1, 2013 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s knowledge, that

were transmitted to a broker, Third-Party Administrator, ELAP Plan or Prospective ELAP Plan

Concerning advertising, marketing, and/or promotion of ELAP’s business.


                                                 27
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 29 of 58




         RESPONSE TO REQUEST FOR PRODUCTION NO. 20: Defendant objects

because this request is overbroad. Defendant further objects because this request is not relevant

to any party's claim or defense and proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit. Defendant also objects to producing documents related to Prospective ELAP

Plans, as defined by Plaintiff, that never became ELAP Plans, as defined by Plaintiff, because

any such communications could not have caused the injuries alleged in Plaintiff’s Second

Amended Complaint and therefore are not relevant.

         Subject to and without waiving any objection, ELAP will produce non-privileged

documents transmitted to a broker, TPA, or ELAP Plan for the purpose of advertising, marketing

and/or promoting ELAP’s business in Utah or Idaho.

         REQUEST FOR PRODUCTION NO. 21: For the period January 1, 2013 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s knowledge, that

were transmitted to a Member, broker, Third-Party Administrator, ELAP Plan or Prospective

ELAP Plan that describes or otherwise characterizes (whether in whole or in part) Member

obligations to pay for health care in connection with an ELAP-affiliated Plan. (Modified by

footnote in original as follows: This request does not seek communications between ELAP and

individual Members concerning the adjudication of their payment obligations in connection with

particular episodes of health care (such as the transmission of health care bills between ELAP

and a Member). Rather, this request seeks communications in the nature of marketing,


                                                 28
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 30 of 58




advertising and/or promotional material that seeks to prospectively advise Plans and/or Members

about the nature of their payment obligations when seeking or receiving health care.)

         RESPONSE TO REQUEST FOR PRODUCTION NO. 21: Defendant objects

because this request is duplicative of other requests. Defendant further objects because this

request is not relevant to any party's claim or defense and proportional to the needs of the case,

considering the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit. Defendant also objects to producing documents related to

Prospective ELAP Plans, as defined by Plaintiff, that never became ELAP Plans, as defined by

Plaintiff, because any such communications could not have caused the injuries alleged in

Plaintiff’s Second Amended Complaint and therefore are not relevant.

         Subject to and without waiving any objection, ELAP will produce non-privileged,

responsive communications in the nature of nature of marketing, advertising and/or promotional

material that seeks to prospectively advise Plans and/or Members about the nature of their

payment obligations when seeking or receiving health care that were transmitted to a Member,

broker, Third-Party Administrator, or ELAP Plan.

         REQUEST FOR PRODUCTION NO. 22: For the period January 1, 2013 to present,

produce all press releases issued by or on behalf of ELAP for any purpose, whether for

publication by ELAP itself or by a third party, including all news stories posted to the web

domain https://www.elapservices.com/news at any time during the defined period.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 22: Defendant objects


                                                 29
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 31 of 58




because this request is overbroad in that it is not limited to the issues involved in this case.

Defendant further objects because this request is not relevant to any party's claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant will produce responsive

documents.

         REQUEST FOR PRODUCTION NO. 23: For the period January 1, 2013 to present,

 produce all Documents prepared or created at ELAP’s direction, or with ELAP’s knowledge,

 that were transmitted to an ELAP Plan, a Prospective ELAP Plan, or a Member concerning

 what amounts, if any, Members should and/or should not pay health care providers before

 receiving care, including patient cost-sharing amounts and/or requests by providers for upfront

 payment before receiving care. (Modified as follows by a footnote in the original: This

 Request seeks documents provided to ELAP-affiliated Plans and/or Prospective ELAP-

 affiliated Plans associated with an employer having operations and/or personnel located in

 Utah and/or Idaho.)

         RESPONSE TO REQUEST FOR PRODUCTION NO. 23: Defendant objects

because this request is ambiguous in that the definitions of “ELAP Plan” and “ELAP-affiliated

Plan” are duplicative, confusing, and perhaps conflicting with the text of the request. Moreover,

the term “Prospective ELAP-affiliated Plan” is not defined. Defendant objects because this

request is duplicative of other requests. Defendant further objects because this request is not


                                                  30
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 32 of 58




relevant to any party's claim or defense and proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit. Defendant also objects to producing documents related to Prospective ELAP

Plans, as defined by Plaintiff, that never became ELAP Plans, as defined by Plaintiff, because

any such communications could not have caused the injuries alleged in Plaintiff’s Second

Amended Complaint and therefore are not relevant.

         Subject to and without waiving any objection, ELAP will produce non-privileged,

responsive documents transmitted to an ELAP Plan or Member concerning what amounts, if any,

Members should and/or should not pay health care providers before receiving care.

         REQUEST FOR PRODUCTION NO. 24: For the period January 1, 2013 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s knowledge,

that were transmitted to a Member, ELAP Plan, or Prospective ELAP Plan, Concerning health

care providers where Members could and/or could not obtain health care covered by an ELAP-

affiliated Plan.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 24: Defendant objects to this

request because it is duplicative of other requests. Defendant further objects because this request

seeks information transmitted to a Prospective ELAP Plan that never became an ELAP Plan,

which cannot be relevant to this issues raised by Plaintiff’s Second Amended Complaint.

Defendant further objects because this request is not relevant to any party's claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the


                                                 31
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 33 of 58




action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, ELAP will produce non-privileged,

responsive documents transmitted to an ELAP Plan or Member.

         REQUEST FOR PRODUCTION NO. 25: Produce all versions of the document

“Welcome to ELAP” prepared, edited, and/or distributed since January 1, 2013.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 25: Defendant objects

because this request is overbroad. Specifically, the request is not limited by geographic area, and

the request is not limited to documents actually transmitted to third parties. Defendant also

objects because the request is duplicative of other requests. Defendant further objects because

this request is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant will produce non-privileged,

responsive documents that were actually transmitted to third parties in Utah or Idaho.

         REQUEST FOR PRODUCTION NO. 26: Produce Documents sufficient to identify

the ELAP Plans and/or Prospective ELAP Plans, and/or Members that received the “Welcome to

ELAP” document identified in the preceding Request.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 26: Defendant objects to this


                                                 32
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 34 of 58




request because it seeks documents received by Prospective ELAP Plans that did not become

ELAP Plans, and such documents cannot be relevant to the issues raised by Plaintiff’s Second

Amended Complaint. Defendant further objects because this request is not relevant to any party's

claim or defense and proportional to the needs of the case, considering the importance of the

issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objections, Defendant will produce responsive, non-

privileged documents pertaining to ELAP Plans and Members.

         REQUEST FOR PRODUCTION NO. 27: For the period January 1, 2013 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s knowledge,

Concerning the likelihood that health care providers will accept the amount ELAP advises a

Plan to pay a health care provider as payment in full.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 27: Defendant objects

because this request is overbroad in that it seeks documents that are not related to Intermountain

or health care provided in Utah or Idaho. Defendant further objects because the word “accept” is

vague and ambiguous in the context of this request. Finally, Defendant objects to producing

attorney-client privileged communications, attorney work product, or materials prepared in

anticipation of litigation or for trial.

         Subject to and without waiving any objection, Defendant will produce non-privileged,

responsive documents related to Utah or Idaho.

         REQUEST FOR PRODUCTION NO. 28: Without limiting the foregoing Request, for


                                                 33
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 35 of 58




the period January 1, 2013 to present, produce all Documents prepared or created at ELAP’s

direction, or with ELAP’s knowledge, concerning the likelihood that Intermountain would accept

the amount ELAP advises a Plan to pay as payment in full.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 28: Defendant objects

because the word “accept” is vague and ambiguous in the context of this request. Defendant

further objects to producing attorney-client privileged communications, attorney work product,

or materials prepared in anticipation of litigation or for trial.

         Subject to and without waiving any objection, Defendant will produce non-privileged,

responsive documents.

         REQUEST FOR PRODUCTION NO. 29: For the period January 1, 2012 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s knowledge,

Concerning the likelihood that members will be balance billed by a health care provider

irrespective of where the Plan or its members reside.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 29: Defendant objects

because the request is overbroad in that it is not limited to Utah or Idaho. Defendant further

objects because this request is not relevant to any party's claim or defense and proportional to the

needs of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Defendant further objects to producing attorney-

client privileged communications, attorney work product, or materials prepared in anticipation of

litigation or for trial.


                                                   34
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 36 of 58




         Subject to and without waiving any objection, Defendant will produce non-privileged,

responsive documents pertaining to Utah or Idaho.

         REQUEST FOR PRODUCTION NO. 30: For the period January 1, 2011 to present,

produce all Documents reflecting Communications between ELAP and any Member(s)

Concerning Member(s)’ obligations under a Patient Agreement.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 30: Defendant objects to this

request because it is overbroad in that it is not limited in scope to Utah or Idaho. Defendant

further objects because this request is not relevant to any party's claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit. Finally, Defendant objects to

producing documents that constitute attorney-client privileged communications, attorney work

product, or materials prepared in anticipation of litigation or for trial.

         Subject to and without waiving such objections, ELAP will produce non-privileged,

responsive documents related to Utah or Idaho.

         REQUEST FOR PRODUCTION NO. 31: For the period January 1, 2011 to present,

produce all Documents reflecting Communications between ELAP and any Third- Party

Administrator Concerning Member(s)’ obligations under a Patient Agreement.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 31: Defendant objects to this

request because it is overbroad in that it is not limited in scope to Utah or Idaho. Defendant

further objects because this request is not relevant to any party's claim or defense and


                                                  35
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 37 of 58




proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit. Finally, Defendant objects to

producing documents that constitute attorney-client privileged communications, attorney work

product, or materials prepared in anticipation of litigation or for trial.

         Subject to and without waiving any objections, ELAP will produce non-privileged,

responsive documents related to Utah or Idaho.

         REQUEST FOR PRODUCTION NO. 32: For the period January 1, 2012 to present,

produce all Communications between ELAP and any Plan and/or Third-Party Administrator

Concerning what information should be included and/or should not be included on a membership

card of a Plan that a Member may be required to present upon seeking care at a health care

facility.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 32: Defendant objects to this

request because it is overbroad in that it is not limited in scope to Utah or Idaho. Defendant

further objects because this request is not relevant to any party's claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit. Finally, Defendant objects to

producing documents that constitute attorney-client privileged communications, attorney work

product, or materials prepared in anticipation of litigation or for trial.


                                                  36
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 38 of 58




         Subject to and without waiving any objections, ELAP will produce non-privileged,

responsive documents related to Utah or Idaho.

         REQUEST FOR PRODUCTION NO. 33: For the period January 1, 2012 to present,

produce all presentation materials (including presentations using power-point or other slide-

based presentation software (e.g., Prezi)) prepared by ELAP, with ELAP’s authorization, or at

ELAP’s direction, that were presented to any Prospective ELAP Plan in connection with an

attempt to develop a business relationship between ELAP and such Prospective ELAP Plan.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 33: Defendant objects

because this request seeks documents presented to Prospective ELAP Plans that never became

ELAP Plans. Defendant further objects because this request is not relevant to any party's claim or

defense and proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, ELAP will produce non-privileged,

responsive documents related to ELAP Plans.

         REQUEST FOR PRODUCTION NO. 34: For the period January 1, 2012 to present,

produce all presentation materials (including presentations using power-point or other slide-

based presentation software (e.g., Prezi)) in ELAP’s possession, custody, or control that were

prepared by any Third-Party Administrator or broker Concerning Reference Based Pricing

whether in whole or in part.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 34: Defendant objects to this


                                                 37
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 39 of 58




request because it is overbroad in that it is not limited to Utah or Idaho. Defendant objects to

producing documents that constitute attorney-client privileged communications, attorney work

product, or materials prepared in anticipation of litigation or for trial. Defendant objects because

this request is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant will produce responsive, non-

privileged documents related to Utah or Idaho.

         REQUEST FOR PRODUCTION NO. 35: For the period January 1, 2012 to present,

produce all Documents reflecting Communications between ELAP and any Third- Party

Administrator Concerning or that reference Intermountain in any way.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 35: Defendant objects to

producing documents that constitute attorney-client privileged communications, attorney work

product, or materials prepared in anticipation of litigation or for trial. Defendant objects because

this request is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant will produce responsive, non-


                                                 38
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 40 of 58




privileged documents.

         REQUEST FOR PRODUCTION NO. 36: For the period January 1, 2012 to present,

produce all Documents reflecting Communications between ELAP and any Plan Concerning or

that reference Intermountain in any way.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 36: Defendant objects to

producing documents that constitute attorney-client privileged communications, attorney work

product, or materials prepared in anticipation of litigation or for trial. Defendant objects because

this request is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant will produce responsive, non-

privileged documents.

         REQUEST FOR PRODUCTION NO. 37: For the period January 1, 2012 to present,

produce all Documents reflecting Communications between ELAP and any Member concerning

or that reference Intermountain in any way.

         RESPONSE REQUEST FOR PRODUCTION NO. 37: Defendant objects to

producing documents that constitute attorney-client privileged communications, attorney work

product, or materials prepared in anticipation of litigation or for trial. Defendant objects because

this request is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,


                                                 39
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 41 of 58




the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant will produce responsive, non-

privileged documents.

         REQUEST FOR PRODUCTION NO. 38: For the period January 1, 2012 to present,

produce all Documents reflecting Communications between ELAP and any Third- Party

Administrator Concerning the responsibility of Members to pay a health care provider’s balance

bills.

         RESPONS TO REQUEST FOR PRODUCTION NO. 38: Defendant objects to this

request because it is overbroad in that it is not limited to Utah or Idaho. Defendant objects

because this request is not relevant to any party's claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Defendant objects to producing documents that

constitute attorney-client privileged communications, attorney work product, or materials

prepared in anticipation of litigation or for trial.

         Subject to and without waiving any objection, ELAP will produce responsive, non-

privileged documents related to Utah or Idaho.

         REQUEST FOR PRODUCTION NO. 39: For the period January 1, 2011 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s knowledge,


                                                   40
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 42 of 58




Concerning the likelihood that Members will be balance billed by a health care provider.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 39: Defendant objects to

producing documents that constitute attorney-client privileged communications, attorney work

product, or materials prepared in anticipation of litigation or for trial.

         Subject to and without waiving any objection, ELAP will produce non-privileged,

responsive documents.

         REQUEST FOR PRODUCTION NO. 40: Without limiting the foregoing Request, for

the period January 1, 2012 to present, produce all Documents prepared or created at ELAP’s

direction, or with ELAP’s knowledge, Concerning the likelihood that Members will be balance

billed by Intermountain.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 40: Defendant objects to

producing documents that constitute attorney-client privileged communications, attorney work

product, or materials prepared in anticipation of litigation or for trial.

         Subject to and without waiving any objection, ELAP will produce non-privileged,

responsive documents.

         REQUEST FOR PRODUCTION NO. 41: For the period January 1, 2011 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s knowledge,

Concerning whether admission to a health care facility requires a Plan member to execute a

Patient Agreement irrespective of where the Plan, member, or health care provider reside.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 41: Defendant objects to this

request because it is overbroad in that it is not limited to Utah or Idaho. Defendant objects

because this request is not relevant to any party's claim or defense and proportional to the needs


                                                  41
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 43 of 58




of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Defendant objects to producing documents that

constitute attorney-client privileged communications, attorney work product, or materials

prepared in anticipation of litigation or for trial.

         Subject to and without waiving any objection, ELAP will produce non-privileged,

responsive documents related to Utah or Idaho.

         REQUEST FOR PRODUCTION NO. 42: For the period January 1, 2011 to present,

produce all annual income statements (at the lowest account level possible as contained in

ELAP’s general ledger) for the ELAP business unit responsible for Plans located in Utah and

Idaho. If no such sub-business unit exists, produce all income statements of ELAP at the lowest

level possible for the period January 1, 2011 to present.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 42: ELAP objects to this

request because it seeks information that is not relevant to any party’s claim or defense. ELAP

also objects because this request seeks information that is confidential and proprietary, and

because this request is unduly burdensome and overly broad.

         REQUEST FOR PRODUCTION NO. 43: For the period January 1, 2011 to present,

produce Documents sufficient to show the amount of money ELAP has received from ELAP

Plans as a result of Members receiving health care from Intermountain.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 43: ELAP objects to this

request because it seeks information that is not relevant to any party’s claim or defense. ELAP


                                                   42
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 44 of 58




also objects because this request seeks information that is confidential and proprietary, and

because this request is unduly burdensome and overly broad.

         REQUEST FOR PRODUCTION NO. 44: Produce all ELAP business plans from

January 1, 2008 to present.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 44: ELAP objects to this

request because it is vague, ambiguous, and overly broad. ELAP further objects because this

request is not relevant to the claim or defense of either party. Finally, ELAP objects because this

request seeks information that is confidential and proprietary.

         REQUEST FOR PRODUCTION NO. 45: Produce Documents sufficient to identify

the shareholders of WSHP Adrian Holdings Corporation and SKWW Holdings, Inc. as

referenced in the parties’ Joint Factual Stipulation Concerning Jurisdiction, Dkt. 9.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 45: ELAP objects to this

request because it is not relevant to the claim or defense of either party. ELAP also objects

because this information is confidential.

         REQUEST FOR PRODUCTION NO. 46: Produce all transcripts of depositions and

trial testimony taken or conducted on behalf of a Plan administrator Concerning ELAP and a

Plan’s payment of bills from a health care provider since December 1, 2012 irrespective of where

the Plan, employer, or members reside.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 46: Defendant objects to this

request because it is vague and ambiguous. Specifically, the phrase “taken or conducted on

behalf of a Plan administrator” is unclear in the context of this request. Defendant objects to this

request because it is overbroad in that it is not limited to Utah or Idaho.


                                                 43
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 45 of 58




         Subject to and without waiving any objection, Defendant is not aware of any documents

responsive to this request.

         REQUEST FOR PRODUCTION NO. 47: Produce all Documents sufficient to

demonstrate the process ELAP employs in performing a Claim Audit, including any manuals,

checklists, videos, or digital animations.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 47: Defendant objects

because this request is not relevant to any party's claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant will produce responsive, non-

privileged documents.

         REQUEST FOR PRODUCTION NO. 48: Produce all benefit plans for each ELAP

Plan that was in existence from January 1, 2012 to the present.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 48: Defendant will

produce responsive documents.

         REQUEST FOR PRODUCTION NO. 49: Produce all Documents Concerning

analytics on claims data related to Intermountain that ELAP has prepared for any purpose,

including measuring performance, detecting trends, and identifying opportunities.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 49: Defendant objects to

producing documents that constitute attorney-client privileged communications, attorney work


                                                 44
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 46 of 58




product, or materials prepared in anticipation of litigation or for trial.

         Subject to and without waiving any objection, Defendant will produce responsive,

non-privileged documents, if any exist.

         REQUEST FOR PRODUCTION NO. 50: Produce all Explanations of Benefits

(EOBs) prepared for or on behalf of ELAP Plan Members located in Utah and/or Idaho in

connection with any health care provided by Intermountain during the following periods:

October 1, 2016 to January 15, 2017; June 1, 2017 to August 31, 2017; and December 21, 2018

to March 15, 2018.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 50: ELAP will produce

all responsive documents in its possession.

         REQUEST FOR PRODUCTION NO. 51: Produce the complete contents of ELAP’s

websites (elapservices.org and elapservices.com) since January 1, 2012, including the content of

all pages posted to that website, regardless of whether the information remains live or has been

removed at any time during the relevant period.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 51: Defendant objects

because this request is not relevant to any party's claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant will produce responsive

documents in its possession.


                                                  45
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 47 of 58




         REQUEST FOR PRODUCTION NO. 52: Produce all posts made by, for, or on behalf

of ELAP on Twitter since January 1, 2012. This request seeks all posts, regardless of whether

such posts have subsequently been removed from ELAP’s publicly visible Twitter-feed.

Furthermore, this request seeks posts associated with any Twitter-handle/username associated

with ELAP including but not limited to @ELAPservices. This request further seeks any posts

that ELAP paid to be made, regardless of what Twitter-handle/username the post was created

under.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 52: Defendant objects

because this request is not relevant to any party's claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant will produce responsive

documents in its possession.

         REQUEST FOR PRODUCTION NO. 53: Produce all posts made by, for, or on behalf

of ELAP on Facebook since January 1, 2012. This request seeks all posts, regardless of whether

such posts have subsequently been removed from ELAP’s publicly visible Facebook page.

Furthermore, this request seeks posts associated with any Facebook account associated with

ELAP, including but not limited to the ELAP Services Facebook page. This request further seeks

any posts that ELAP paid to be made, regardless of what Facebook username the post was

created under.


                                                 46
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 48 of 58




         RESPONSE TO REQUEST FOR PRODUCTION NO. 53: Defendant objects

because this request is not relevant to any party's claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant will produce responsive

documents in its possession.

         REQUEST FOR PRODUCTION NO. 54: For the period from January 1, 2012 to

present, produce Documents sufficient to identify all entities compensated by ELAP in any

manner to provide advertising and/or marketing services for ELAP.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 54: Defendant objects

because this request is not relevant to any party's claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, ELAP will identify or produce documents

sufficient to identify entities compensated by ELAP in any manner to provide advertising and/or

marketing services for ELAP.

         REQUEST FOR PRODUCTION NO. 55: For the period from January 1, 2012 to

present, produce the content of all online advertising prepared by, for, or on behalf of ELAP


                                                 47
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 49 of 58




(other than content posted on ELAP’s own website). This request includes but is not limited to

the following categories of content: (1) Display Ads, including static images, text, floating

banners, wallpaper, popup ads, flash content, video content; (2) Social Media Ads, including

any content ELAP paid to be posted on any social-media platform (such as, Facebook,

YouTube, Twitter, LinkedIn, Instagram, Tumblr, reddit, Snapchat, etc.); (3) Search Engine

Marketing, including content (e.g., search terms) used in connection with pay-per-click

advertising, Google AdWords, or other search-engine optimization tools; (4) Native

Advertising, including any content ELAP has paid to be generated through in-feed, search ads,

recommendation widgets, promoted listings, etc.; (5) Remarketing/Retargeting, including

content ELAP has paid to appear on other websites after the installation of a cookie on the

user’s computer to track the user’s web-browsing activity; (6) Video Advertisements,

including any videos posted by ELAP on YouTube, Google+, Facebook, Twitter, Vimeo,

Hulu, or other video- sharing sites; (7) Email Marketing, including the content of all email

campaigns ELAP has conducted itself or via a third-party email marketing service such as

MailChimp, Constant Contact, AWeber, ConvertKit, GetREsponse, Campaign Monitor,

Active Campaign, etc.; and (8) Paid Blog Posts, including all blogs prepared by any Person by,

for, or on behalf of ELAP.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 55: Defendant objects

because this request is not relevant to any party’s claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the


                                                 48
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 50 of 58




proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant will produce responsive

documents, if any exist.

         REQUEST FOR PRODUCTION NO. 56: For the period from January 1, 2012 to

present, produce all videos prepared by, for, or on behalf of ELAP to market its business,

including videos hosted on ELAP’s website or the website of any Person with whom ELAP has a

business relationship (e.g., Third-Party Administrators, brokers, Plans, etc.).

         RESPONSE TO REQUEST FOR PRODUCTION NO. 56: Defendant objects to this

request because it is overbroad in that it is not limited to Utah or Idaho. Defendant objects

because this request is not relevant to any party's claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, ELAP will produce responsive documents

related to Utah or Idaho.

         REQUEST FOR PRODUCTION NO. 57: Produce the complete contents of all

materials ELAP provided to brokers at ELAP’s first, second, and third Broker Certification

Program.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 57: Defendant objects to this

request because it is overbroad in that it is not limited to Utah or Idaho. Defendant objects

because this request is not relevant to any party's claim or defense and proportional to the needs


                                                 49
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 51 of 58




of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, ELAP will produce responsive documents.

         REQUEST FOR PRODUCTION NO. 58: For the period January 1, 2011 to present,

produce the minutes of any meeting of the members of ELAP Services, LLC.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 58: ELAP objects to this

request because it is vague, ambiguous, overly broad, and unduly burdensome. ELAP further

objects because the request seeks information that is not relevant to the claim or defense of either

party. Finally, ELAP objects because this request seeks information that is confidential and

proprietary.

         REQUEST FOR PRODUCTION NO. 59: For the period January 1, 2011 to present,

produce the non-privileged minutes of any meeting concerning Intermountain, whether in whole

or in part.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 59: ELAP objects to this

request because it is vague, ambiguous, overly broad, and unduly burdensome. ELAP further

objects because the request seeks information that is not relevant to the claim or defense of either

party. Finally, ELAP objects because this request seeks information that is confidential and

proprietary.

         REQUEST FOR PRODUCTION NO. 60: Except to the extent duplicative of prior

Requests, for the period January 1, 2010 to present, produce the content of the news stories,


                                                 50
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 52 of 58




publications, and/or reports prepared by any third party in which ELAP’s CEO Steve Kelley is

quoted in his capacity as a representative of ELAP.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 60: Defendant objects to this

request because it seeks information to which Plaintiff has equal or greater access. Defendant

objects because this request is not limited to issues related to this case. Defendant objects

because this request is not relevant to any party’s claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant will produce responsive

documents in its possession.

         REQUEST FOR PRODUCTION NO. 61: Produce all press-coverage reports

(including press releases) created by ELAP’s in-house our outside publicity or marketing

professionals from January 1, 2012 until the present.

         RESPONSE TO REQUEST FOR PRODUCTION NO. 61: Defendant objects to this

request because it seeks information to which Plaintiff has equal or greater access. Defendant

objects because this request is not limited to issues related to this case. Defendant objects

because this request is not relevant to any party's claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the


                                                 51
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 53 of 58




proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant will produce responsive

documents in its possession.

                               REQUESTS FOR ADMISSION

         REQUEST FOR ADMISSION NO. 1: Admit that the lawyers ELAP engages to

represent members of any Plan are obligated, in the course of their representation of that

member, not to take any position adverse to ELAP, including but not limited to not appealing

any ELAP benefits determination.

         RESPONSE TO REQUEST FOR ADMISSION NO. 1: Defendant objects to this

request because it is vague and ambiguous. Specifically, the request seems to ask ELAP to admit

lawyers it engages to represent members of any Plan are obligated not to appeal any ELAP

benefits determination, which is nonsensical. Defendant further objects because this request is

overbroad. Defendant also objects because this request is not relevant to any party's claim or

defense and proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit. Finally, Defendant

objects because the request does not ask ELAP to admit the truth of any matters relating to facts,

the application of law to fact, or opinions about either.

         Subject to and without waiving any objection, lawyers engaged by ELAP to represent

members of health plans are regulated by various rules of professional conduct, which may nor

may not preclude them from appealing any ELAP benefits determination.


                                                 52
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 54 of 58




         REQUEST FOR ADMISSION NO. 2: Admit that for all Members identified in

Interrogatory No. 3 who have received health care from Intermountain since January 1, 2011,

ELAP has not itself paid any money to Intermountain toward the cost of the health care rendered.

         RESPONSE TO REQUEST FOR ADMISSION NO. 2: Defendant objects to this

request because it is vague and ambiguous. Specifically, the meaning of “toward the cost of the

health care rendered” is unclear in the context of this request. Defendant further objects because

this request is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, ELAP admits it has not paid any portion of

the ACLs determined by its audits to Intermountain.

         REQUEST FOR ADMISSION NO. 3: Admit that the number of instances in which

ELAP has “audited” and/or re-priced a health care provider’s bill exceeds 700,000 instances,

         RESPONSE TO REQUEST FOR ADMISSION NO. 3: Defendant objects because

this request is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant admits it has audited and/or


                                                 53
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 55 of 58




repriced more than 700,000 bills.

         REQUEST FOR ADMISSION NO. 4: Admit ELAP is not affiliated with Medicare.

         RESPONSE TO REQUEST FOR ADMISSION NO. 4: Admitted.

         REQUEST FOR ADMISSION NO. 5: Admit ELAP is not endorsed by Medicare.

         RESPONSE TO REQUEST FOR ADMISSION NO. 5: Admitted.

         REQUEST FOR ADMISSION NO. 6: Admit that— before advising Plans what to pay

for health care rendered to Members—ELAP does not require ELAP Plans or their Members to

communicate or consult with Intermountain Concerning Intermountain’s charges.

         RESPONSE TO REQUEST FOR ADMISSION NO. 6: Defendant objects to this

request because it is vague, ambiguous, and overbroad. Defendant further objects because this

request is not relevant to any party's claim or defense and proportional to the needs of the case,

considering the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.

         Subject to and without waiving any objection, Defendant admits its auditing process, like

Intermountain’s billing process, does not typically involve a requirement that ELAP Plans or

Members communicate or consult with Intermountain concerning Intermountain’s charges.

         REQUEST FOR ADMISSION NO. 7: Admit that ELAP advises Members not to pay

in advance for health care (other than cost-sharing amounts), even if the health care provider

requests advance payment.

         RESPONSE TO REQUEST FOR ADMISSION NO. 7: Defendant objects to this


                                                 54
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 56 of 58




request in that it is vague and ambiguous. Specifically, the request is written in the present tense

and it is unclear whether the request seeks information about ELAP’s current and/or prospective

general policies and practices or whether the request seeks information about specific facts or

instances in the past. Subject to this ambiguity, the request may be overbroad or not relevant.

Defendant further objects because this request is not relevant to any party's claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.

         Subject to and without waiving any objection, ELAP generally is not aware of and does

not discuss specific instances of care with ELAP Plans or Members before the care is provided.

ELAP does not provide legal advice to ELAP Plans or Members; however, it does facilitate to

the rendition of legal services to ELAP Plans or Members in certain circumstances.

         REQUEST FOR ADMISSION NO. 8: Admit that ELAP’s determination of what

constitutes a “reasonable charge” for any particular health care is made after the patient has

received the care.

         RESPONSE TO REQUEST FOR ADMISSION NO. 8: Defendant objects because

this request is not relevant to any party's claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.


                                                 55
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 57 of 58




         Subject to and without waiving any objection, Defendant admits only that it generally

determines the ACL after the provider submits a bill to the health plan.

         REQUEST FOR ADMISSION NO. 9: Admit ELAP knows Intermountain generally

requires, as a condition to receiving treatment, that patients sign a Patient Agreement, which is

an agreement to pay all Intermountain’s bill as charged.

         RESPONSE TO REQUEST FOR ADMISSION NO. 9: Denied.

         REQUEST FOR ADMISSION NO. 10: Admit ELAP knows it is standard practice for

health care facilities to generally require, as a condition to receiving treatment, that patients sign

a Patient Agreement.

         RESPONSE TO REQUEST FOR ADMISSION NO. 10: Denied.



AS TO OBJECTIONS TO INTERROGATORIES AND AS TO OBJECTIONS AND
RESPONSES TO REQUESTS FOR PRODUCTION AND REQUESTS FOR ADMISSION

         DATED this 14th day of January 2019.


                                               PARR BROWN GEE & LOVELESS

                                               By: /s/ Bentley J. Tolk

                                               Attorneys for Defendant ELAP Services, LLC




                                                  56
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 59-1 Filed 04/19/19 Page 58 of 58




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 14th day of January, 2019, a true and correct copy of the

foregoing ELAP’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST

CONTINUING DISCOVERY REQUESTS AND INTERROGATORIES was served via

email on the following:

                        Alan C. Bradshaw
                        Chad R. Derum
                        Douglas J. Crapo
                        MANNING CURTIS BRADSHAW & BEDNAR PLLC
                        136 E. South Temple, Suite 1300
                        Salt Lake City, Utah 84111
                        abradshaw@mc2b.com
                        cderum@mc2b.com
                        dcrapo@mc2b.com

                        John W. Mackay
                        Brett L. Tolman
                        RAY QUINNEY & NEBEKER P.C.
                        36 South State Street, Suite 1400
                        Salt Lake City, Utah 84111
                        Telephone: (801) 532-1500
                        Facsimile: (801) 532-7543
                        jmackay@rqn.com
                        btolman@rqn.com



                                                       /s/ Bentley J. Tolk




                                                  57
4830-5829-4661
